Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 5/31/2022.
Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed on 5/31/2022  have been fully considered but they are not persuasive for the following reasons:
Applicant' s main argument is that combination of Ruhl, Bailey, Bangalore and Cao does not teach respondent influence values reflecting respective measures of importance associated with respondent profiles that submit the plurality of responses.
Examiner respectfully disagrees with the above argument. 
In response to Applicant’s above argument, it is noted that Ruhl teaches respondent influence values reflecting respective measures of importance associated with respondent profiles that submit the plurality of responses in par. 0083, specifically, influence values such as weight assigned to the reviews associated with respondent profiles such as “Roger Ebert” as a reviewer, i.e. “In some embodiments, the weight given to reviews from a particular web site or reviewer can be personalized by a user. For example, a user can specify via a preferences dialog box one or more web sites (e.g., www.consumerreports.org) and/or reviewers (e.g., Roger Ebert) preferred by the user. The ratings given in the reviews associated with the user's preferred sources are then given higher weight when computing an average rating for a product. In one embodiment, the ratings given in reviews associated with the user's preferred sources are given N times the default weight assigned to those reviews, where N is a value such as 2, 2.5, 3 or any other appropriate value greater than 1”);
For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10223442 in view of U.S. Patent Application Publication No. 20060129446 to Ruhl et al. (hereinafter “Ruhl”), U.S. Patent Application Publication No. 20090210444 to Bailey et al. (hereinafter “Bailey”), U.S. Patent Application Publication No. 20100100515 to Bangalore et al. (hereinafter “Bangalore”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 10223442 can also be interpreted as features as claimed in the claims 1-20 of the present application.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 10223442 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Furthermore, Ruhl further teaches determining notability values for the plurality of responses by generating weighted combinations of: response duration values reflecting respective character lengths of the plurality of responses (par. 0063, 0084, 0109, 0110, determining Quality Score,“…QualityScore, which provides a measure of the quality of a review, is determined based on the review’s length and word entropy…Each phrase is given a score equal to the length of the phrase times the square root of the sum of weighted occurrences of the phrase…”); 
respondent influence values reflecting respective measures of importance associated with respondent profiles that submit the plurality of responses (par. 0083, influence values such as weight assigned to the reviews associated with respondent profiles, i.e. “In some embodiments, the weight given to reviews from a particular web site or reviewer can be personalized by a user. For example, a user can specify via a preferences dialog box one or more web sites (e.g., www.consumerreports.org) and/or reviewers (e.g., Roger Ebert) preferred by the user. The ratings given in the reviews associated with the user's preferred sources are then given higher weight when computing an average rating for a product. In one embodiment, the ratings given in reviews associated with the user's preferred sources are given N times the default weight assigned to those reviews, where N is a value such as 2, 2.5, 3 or any other appropriate value greater than 1”);
associating a notability value for each response of the plurality of responses with a response used to determine the notability value (par. 0063, 0084, associate QualityScore with responses); 
ranking unfiltered responses of the plurality of responses according to their respective notability values;
providing, for display on a client device, an insight interface that presents the unfiltered responses in order of ranking and without the filtered-out responses (par. 0102, providing sorted results to user device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl with the teaching of claim 1 of  U.S. Patent No. 10223442 because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bailey would facilitate “…to provide tools that enable users to more efficiently conduct research on the products and services they are interested in obtaining…” (Ruhl, par. 0002-004).
Ruhl does not explicitly teach based on response duration values reflecting durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses as claimed.
Bailey teaches based on response duration values reflecting durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl  and claim 1 of  U.S. Patent No. 10223442 with the teaching of Bailey because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bailey would enable Ruhl and claim 1 of  U.S. Patent No. 10223442 to have “…a reliable system to authenticate and verify raters and the ratings they submit to review a ratable object, in order to detect those transactions that may be fraudulent” (Bailey, par. 0006-0010).
However, the combination of Ruhl, claim 1 of  U.S. Patent No. 10223442, and Bailey does not explicitly teach response editing values reflecting respective numbers of edits performed on the plurality of responses as claimed.
Bangalore teaches response editing values reflecting respective numbers of edits performed on the plurality of responses (par. 0055, 0059, Fig. 6B, editing values reflecting number of edits to an incoming communication.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl, claim 1 of  U.S. Patent No. 10223442, and Bailey with the teaching of Bangalore because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bangalore would allow Ruhl, claim 1 of  U.S. Patent No. 10223442, and Bailey to “…accurately determining the contents of a response that will satisfy the needs and requirements of the customer” (Bangalore, par. 0004-0006).
Regarding claims 9 and 16, is essentially the same as claim 1  except that it sets forth the claimed invention as a non-transitory computer readable medium and a system, rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 2-8, 10-15 and 17-20 inherit the deficiencies of their independent claim and are rejected by virtue of their dependencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060129446 to Ruhl et al. (hereinafter “Ruhl”), U.S. Patent Application Publication No. 20090210444 to Bailey et al. (hereinafter “Bailey”), U.S. Patent Application Publication No. 20100100515 to Bangalore et al. (hereinafter “Bangalore”), and further in view of U.S. Patent Application Publication No. 20090083096 to Cao et al. (hereinafter “Cao”).
As to claim 1, Ruhl teaches a method for organizing responses, the method comprising (par. 0020, computer implemented method in a system comprising processor that executing instructions stored in non-transitory computer readable storage medium, such as non-volatile memory): 
extracting, by at least one server, a plurality of responses corresponding to a response item, the plurality of responses being provided by one or more respondents (par. 0019, 0052-0063, collecting product reviews); 
determining notability values for the plurality of responses by generating weighted combinations of: response duration values reflecting respective character lengths of the plurality of responses (par. 0063, 0084, 0109, 0110, determining Quality Score,“…QualityScore, which provides a measure of the quality of a review, is determined based on the review’s length and word entropy…Each phrase is given a score equal to the length of the phrase times the square root of the sum of weighted occurrences of the phrase…”); 
respondent influence values reflecting respective measures of importance associated with respondent profiles that submit the plurality of responses (par. 0083, influence values such as weight assigned to the reviews associated with respondent profiles, i.e. “In some embodiments, the weight given to reviews from a particular web site or reviewer can be personalized by a user. For example, a user can specify via a preferences dialog box one or more web sites (e.g., www.consumerreports.org) and/or reviewers (e.g., Roger Ebert) preferred by the user. The ratings given in the reviews associated with the user's preferred sources are then given higher weight when computing an average rating for a product. In one embodiment, the ratings given in reviews associated with the user's preferred sources are given N times the default weight assigned to those reviews, where N is a value such as 2, 2.5, 3 or any other appropriate value greater than 1”);
associating a notability value for each response of the plurality of responses with a response used to determine the notability value (par. 0063, 0084, associate QualityScore with responses); 
ranking unfiltered responses of the plurality of responses according to their respective notability values;
providing, for display on a client device, an insight interface that presents the unfiltered responses in order of ranking and without the filtered-out responses (par. 0102, providing sorted results to user device).
Ruhl does not explicitly teach based on response duration values reflecting durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses as claimed.
Bailey teaches based on response duration values reflecting durations of time for respondents to compose respective response of the plurality of responses and respective character lengths of the plurality of responses (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl with the teaching of Bailey because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bailey would enable Ruhl to have “…a reliable system to authenticate and verify raters and the ratings they submit to review a ratable object, in order to detect those transactions that may be fraudulent” (Bailey, par. 0006-0010).
However, the combination of Ruhl and Bailey does not explicitly teach response editing values reflecting respective numbers of edits performed on the plurality of responses as claimed.
Bangalore teaches response editing values reflecting respective numbers of edits performed on the plurality of responses (par. 0055, 0059, Fig. 6B, editing values reflecting number of edits to an incoming communication.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl and Bailey with the teaching of Bangalore because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bangalore would allow Ruhl and Bailey to “…accurately determining the contents of a response that will satisfy the needs and requirements of the customer” (Bangalore, par. 0004-0006).
However, the combination of Ruhl, Bailey and Bangalore does not explicitly teach filtering out responses of the plurality of responses that have a notability value below a threshold as claimed.
Cao teaches filtering out responses of the plurality of responses that have a notability value below a threshold (Fig. 2, par. 0022, 0051, removing low-quality product review that based on f(x) value as a threshold value.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ruhl, Bailey and Bangalore with the teaching of Cao because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Cao would allow combination of Ruhl, Bailey and Bangalore to “…produce more accurate opinion summarization of product reviews. In this manner, the production of opinion summarizations of product reviews can be enhanced” (Cao, par. 0001-0005).
As to claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 1, wherein each response of the plurality of responses is a text response provided by a respondent (par. 0028, text of a review).
As to claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 1, further comprising determining the response duration values by: determining respective time durations that respondents spent composing responses of the plurality of responses; determining the respective character lengths of the responses of the plurality of responses; and determining combinations of the respective character lengths and the respective time durations (Bailey, Fig. 23, par. 0072, 0093, 0130, 0131, i.e. “Algorithm 2303 determines whether the rater/reviewer creates and submits a review in under a pre-determined amount of time and/or whether the time period to write a review is greater than a pre-defined word per minute rate… Algorithm 2304 determines whether the rater/reviewer has submitted a review that is too long or too short…”.)
As to claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 3 wherein determining the notability value for each response is further based on the length value and the readability value of each response (Cao, par. 0022-0046, assign a score to a product review, including based on review features such as length and readability).
As to claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 1, further comprising analyzing parts of speech for each response of the plurality of responses, wherein: analyzing the parts of speech for each response comprises: tokenizing the response to identify words in the response; comparing each word in the response to two or more parts of speech; and indicating whether the response includes the two or more parts of speech (Ruhl, par. 0064-0080, recognizing keywords. Further in Cao, par. 0046, pairs of keywords with nouns and nouns phrases in paragraphs of reviews such as “Good Things”, “Bad Things”); and the notability value for each response of the plurality of responses is based on each response having the two or more parts of speech (Cao, par. 0046, “nouns” or “nouns phrases” of a product review is being interpreted as two or more parts of speech).
Regarding claims 9-12, is essentially the same as claim 1-4, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 16-19, is essentially the same as claims 1-4, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, Bailey, Bangalore, Cao, and further in view of U.S. Patent Application Publication No. 20140234810 to Flor et al. (hereinafter “Flor”).
As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 4. While the combination of Ruhl, Bailey, Bangalore, and Cao teaches a value of a response is based on a length and a readability of the response, the combination of Ruhl, Bailey, Bangalore, and Cao does not explicitly teach wherein determining the notability value for each response comprises adding the length value times a length coefficient to the entropy value times an entropy coefficient and subtracting the readability value times a readability coefficient as claimed.
Flor teaches wherein determining the notability value for each response comprises adding the length value times a length coefficient to the entropy value times an entropy coefficient and subtracting the readability value times a readability coefficient (par. 0028-0034, using a formula to measure the reading levels of text.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Bailey, Bangalore, and Cao with the teaching of Flor because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Flor would allow combination of Ruhl, Bailey, Bangalore, and Cao to estimate the complexity of text data. Further, using a Mathematica formula to evaluate the reading level of a text is well known (Specification, paragraph 0063) (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).)
Regarding claim 13, is essentially the same as claim 5 except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 6, 7, 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl, Bailey, Bangalore, Cao, and further in view of U.S. Patent Application Publication No. 20160110789 to Gilb et al. (hereinafter “Gilb”).
As to claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 1. The combination of Ruhl, Bailey, Bangalore, and Cao does not explicitly teach wherein the notability value for each response of the plurality of responses is based on a location of the response as claimed.
Gilb teaches wherein the notability value for each response of the plurality of responses is based on a location of the response (par. 0084, 0096-0099, score of a review is based on reviewer’s profile, which including location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Bailey, Bangalore, and Cao with the teaching of Gilb because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bilb would allow combination of Ruhl, Bailey, Bangalore, and Cao to “…generating accurate and unbiased evaluations of products, performances, and/or services, thereby improving the reliability of information provided to a consumer and improving their purchasing decisions..(Gilb, paragraphs 0003-0011).
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Ruhl, Bailey, Bangalore, and Cao teaches the method of claim 1. The combination of Ruhl, Bailey, Bangalore, and Cao does not explicitly teach wherein the notability value for each response of the plurality of responses is based on user information associated with a respondent corresponding to the response as claimed.
Gilb teaches wherein the notability value for each response of the plurality of responses is based on user information associated with a respondent corresponding to the response (par. 0084, 0096-0099, score of a review is based on reviewer’s profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Ruhl, Bailey, Bangalore, and Cao with the teaching of Gilb because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bilb would allow combination of Ruhl, Bailey, Bangalore, and Cao to “…generating accurate and unbiased evaluations of products, performances, and/or services, thereby improving the reliability of information provided to a consumer and improving their purchasing decisions..(Gilb, paragraphs 0003-0011).
Regarding claim 14, 15, is essentially the same as claim 6, 7, respectively, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 20, is essentially the same as claim 7 except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168